DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 18 April 2022 is acknowledged.
Drawings
The drawings are objected to because figure 8 is not of sufficient quality as to effectively show the details of the TEM image or the SAED image.  See also 37 C.F.R. 1.84(b)(1).  The copy of photographs provided by Applicant for figure 8 are not of sufficient quality so that all details in the photographs are discernable from the file wrapper nor are the details reproducible in print.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lal et al (US 2008/0116080).
Lal et al teach (see abstract, paragraphs [0045], [0071]-[0076], figs. 1(c), 1(d), 6(a), and 6(b)) an apparatus for hydrogen production that included an alternating current (AC) power source (power source 113, discussed as being a “DC or AC source”), a semiconductor electrode (101/501) and a counter electrode (102) and a light source (not expressly disclosed but implicitly implied by the recitation of “photocathode” and “photoelectrodes”).  The semiconductor electrode (501) is grown vertically from a conductive substrate (substrate 507).  Further, although the body of the disclosure of Lal et al is silent on the type of semiconductor used, the background section (see paragraphs [0012]-[0019]) make clear that photoelectrodes were either p-type semiconductors or n-type semiconductors.  Thus, either (1) Lal et al inherently teach that the semiconductor was either n-type or p-type or (2) one of ordinary skill in the art would have immediately envisaged from the disclosure of Lal et al that the semiconductor photoelectrode would have been selectable as either an n-type or a p-type semiconductor.  Note that Lal et al teach (see paragraph [0012]) that the photoelectrode may be either the anode or the cathode or both.
Regarding claim 8, Lal et al contemplated using the photoelectrode as the cathode of the electrolysis system.  Hydrogen is generated at the cathode of a water electrolysis system, such that the hydrogen generated by Lal et al inherently occurred either by light irradiation or the applied voltage.
Regarding claims 9 and 10, Lal et al teach that p-type photoelectrodes were the most well used type of photoelectrodes (see paragraph [0018]).  Thus, Lal et al clearly contemplated using a p-type semiconductor as the photoelectrode.  Not that claims 1, 9 and 10 are apparatus  claims, which are limited by the structure that is claimed.  The additional limitations of claims 9 and 10 relating to hydrogen coupling to and releasing from the surface of the p-type photoelectrode are related to the manner of operation of the claimed device.  See MPEP 2114.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al (US 2008/0116080) as applied to claim 1, and further in view of Kim et al (“Copper indium selenide water splitting photoanodes with artificially designed heterophasic blended structure and their high photoelectrochemical performances”).
Lal et al fail to teach the semiconductor electrode had a three-dimensional heterojunction structure in which n-type semiconductor and p-type semiconductor are alternately disposed.
Kim et al teach (see abstract) an enhanced photoanode useful in water splitting (hydrogen generation) comprising (see figs. 4 and 6) that comprised a three-dimensional heterojunction structure comprising both p-type (CuInSe2) semiconductor and n-type (CuIn3Se5) semiconductor.  The phase-blended structure yields excellent charge separation that permits high photocurrent generation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the photoanode of Kim et al as the semiconductor photoelectrode of Lal et al because Kim et al teach that the phase-blended (i.e. three-dimensional heterojunction structure) photoanode produced high levels of current in comparison to photoelectrodes that did not use the phase-blended structure.
Regarding claims 3, 5, and 6, the phase blended structure of Kim et al included (see fig. 6) n-type (CuIn3Se5) particles dispersed in a p-type (CuInSe2) matrix. 
Claims 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al (US 2008/0116080).
Regarding claim 7, Lal et al teach (see paragraph [0011]) that water splitting occurred with a total potential of about +2.0 V when not used with photoelectrodes.  One of ordinary skill in the art would have understood that the voltage applied by the power source would have been lowered by the amount of voltage generated by the photoelectrode, such that a voltage of less than +2.0 V would have been necessary to assist in the water splitting reaction.  It would have been within the level of skill of a routineer in the art to have conducted experimentation to determined the workable or optimal range of applied voltage of the alternating current within the general range (less than +2.0 V) taught by Lal et al.  
Regarding claim 11, Lal et al fail to teach the frequency of the AC power source.  However, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation within the general conditions of Lal et al (using an AC power source) to have determined the workable and/or optimal frequency of the applied alternating current.
Regarding claim 12, Lal et al teach the conductive substrate being sapphire (Al2O3), thus meeting the oxide of aluminum species.  Lal et al teach that the counter electrode (503) being (see paragraphs [0073] and [0076]) a metal.  It is considered to be no more than routine experimentation to have determined an appropriate metal from the list of all metals within the general disclosure of Lal et al.
Regarding claim 13, Lal et al fail to teach the identity of the AC power source.  It is considered to be no more than routine experimentation to have determined an appropriate AC power source from those known in the prior art.
Regarding claim 14, Lal et al fail to teach the wavelength the implicitly implied irradiated light.  It is considered to be no more than routine experimentation to have determined an appropriate wavelength of light for causing photoexcitation of the semiconductor photoelectrode.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (“Interleaved biphasic p–n blended copper indium selenide photoelectrode and its application in pulse-driven photoelectrochemical water splitting”) is cited as a post-filing disclosure by the co-inventors for completeness of the record and potential additional information for those who may review the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794